                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                No. 5:20-CV-00349-D


 GOLDEN CORRAL CORP. and                       )
 GOLDEN CORRAL FRANCHISING                     )
 SYSTEMS, INC., .                              )
                                               )
                  Plaintiffs,                  )
                                               )
           V.                                  )                     ORDER
                                               )
 ILLINOIS UNION INSURANCE                      )
 COMPANY,                                      )
                                               )
                  Defendants                   )
---------------)
      . This cause is before the Court on the Second Consent Motion to Modify the Scheduling

Ord.er to extend the time for completion of fact discovery and for filing of dispositive motions by

60 days, respectively. Plaintiffs consent to this motion, and Illinois Union has shown that good

cause exists to modify the Scheduling Order.

       IT IS THEREFORE ORDERED that the Second Consent Motion to Modify the

Scheduling Order be GRANTED, and that the Scheduling Order in this case be modified as

follows:

       a. All discovery shall be completed by November 15, 2021; and

       b. All potentially dispositive motions shall be filed by December 13, 2021.

       No other deadlines addressed in the Court's Orders set forth in docket entries 21, 34, and

36·are affected by this Order and, therefore, no other deadlines other than those addressed in this

Order are extended.




           Case 5:20-cv-00349-D Document 38 Filed 08/23/21 Page 1 of 2
This the -1:_L day of August 2021.,




                                      Unid States District Court Judge
                                      Eastern District of North Carolina




                                      2



     Case 5:20-cv-00349-D Document 38 Filed 08/23/21 Page 2 of 2
